UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PATRICIO AGAPITO et al.,

                                Plaintiffs,

         against                                          CIVIL ACTION NO.: 16 Civ. 8170 (JPO) (SLC)

                                                               ORDER TO SUBMIT SETTLEMENT
AHDS BAGEL LLC et al.,                                                 MATERIALS

                                Defendants.



SARAH L. CAVE, United States Magistrate Judge:

         Per the Order at ECF No. 133, granting a fourth extension of time, the Parties were to

submit their settlement fairness papers by January 20, 2020. The parties did not submit the

settlement papers or request an extension.

         The parties are hereby ORDERED to submit their settlement fairness papers by January

24, 2020.



Dated:             New York, New York
                   January 22, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
